DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 

Response to Amendment
This office action is responsive to amendment filed on 06/09/2021. The Examiner has acknowledged claims 19, 27, and 34 have been amended. Claims 19-38 have been presented for examination and are rejected.
 
Response to Arguments
Applicant's argument, filed on June 9th, 2021 has been entered and carefully considered.
Applicant's arguments filed on 06/09/2021 with respect to claims 19-38 under 35 USC § 103 have been considered and are persuasive. Therefore, the rejection has been withdrawn.

Double Patenting

The nonstatutory obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10412040 hereinafter ‘040. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application 16/526,538 claims 19-38 are broader and thus fully anticipated by the reference patents. The difference between the claim 19 of the instant application and the claim1 of patent ‘040 is that the claims of the instant application discloses a method, comprising: updating respective identifiers associated with one or more destination servers based on a change in an address assignment associated with respective ones of the one or more destination servers and based on the updated respective identifiers, determine destination server of the destination servers to route content. The function elements in the instant application correspond with the patent ‘040  and both performed the predicting a plurality of destination servers that are destinations for mobile messages if the available connections are stored in cache if no connection, create a first connection between the computing device and the destination server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method involves updating respective identifiers associated with one or 

The instant application16/526,538
U.S. Patent No. 10412040 
Claim. 19.   A method, comprising:
updating respective identifiers associated with one or more destination servers based on a change in an address assignment associated with respective ones of the one or more destination servers:
determining, using one or more processors, at least one likely destination server of the one or more destination servers to which the one or more processors can route content based on the updated respective identifiers:
determining, using the one or more processors, whether a preexisting connection between a computing device and the at least one likely destination server exists;
determining, using the one or more processors based on no preexisting connection, a first connection between the computing device and the at least one likely destination server; and
storing, using the one or more processors, the connection between the computing device and the at least one likely destination server.

Claim 1:  A method to avoid establishing a number of connections with destination servers, comprising:
predicting, at a computing device, a plurality of destination servers that are destinations for mobile messages based on historical data, wherein the computing device dispatches the mobile messages;
responsive to predicting the plurality of destination servers, determining, by the computing device, whether a first connection between the computing device and a first destination server of the plurality of destination servers is cached at the computing device;
responsive to determining no first connection between the computing device and the first destination server is cached at the computing device, determining the first connection between the computing device and the first destination server;
caching, at a connection cache of the computing device, the first connection between the computing device and the first destination server; and






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07/31/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457